Willson, Judge.
We are of the opinion that the information is fatally defective in two respects.
1. It does not clearly show that the county attorney makes the charge against the defendant. It is in almost identically the same form as was the information in Prophit v. The State, 12 Texas Court of Appeals, 233, which was held to be insufficient.
2. It concludes, “against the peace and dignity of State,” omitting the word “the,” which should immediately precede the word “State.” Section 12, Article 5 of the Constitution requires that all prosecutions shall conclude “against the peace and dignity of the State,” and this requirement applies as well to an information as to an indictment. (Cox v. The State, 8 Texas Ct. App., 254; Haun v. The State, 13 Texas Ct. App., 383.)
In other respects we think the information sufficient. It alleges the necessary facts to constitute an aggravated assault. (Penal Code, Art., 489, sub. 3; Art. 496, sub. 8.)
Because of the two defects in the information above pointed out, the judgment is reversed and the prosecution dismissed.

Reversed and dismissed.